Citation Nr: 0403665	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-30 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci





INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO).

The Board granted the veteran's representative's motion to 
advance the case on the Board's docket.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

After a review of the record, the Board determines that 
additional procedural and evidentiary development is needed.  
Therefore, the case is REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103 and 5103A. 

2.  Ask the veteran for any evidence in 
his possession that pertains to hearing 
loss, including a copy of the citation 
for his Bronze Star Medal, and any 
evidence of hearing loss prior to 1998 
from any source, including employment 
records or personal letters or 
photographs alluding to hearing loss. 

3.  Request the veteran's service 
personnel records.  

4.  If additional evidence is presented, 
schedule the veteran for a VA audiology 
examination to determine whether the 
veteran has hearing loss.  The claims 
folder must be reviewed by the examiner.  
If hearing loss is shown, the examiner is 
asked to express an opinion on the 
following question.  

Is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability of less than 50 percent) 
that the veteran's currently hearing 
loss is consistent with the 
circumstances relating to the 
veteran's experiences in World War 
II?

5.  After the above development has been 
completed, adjudicate the claim.  In the 
benefit sought remains denied, furnish 
the veteran and his representative a 
supplemental statement of the case.  Then 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded for additional 
evidentiary development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV,  8.43 and 
38.02, directs the RO to provide expeditious handling of all 
cases that have been remanded.

____________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision by the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


